NUMBER 13-11-00278-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


NOE DE LOS SANTOS, JOE AVALOS,
RUDY RIVERA, AND RUBEN VAIZ,                                             Appellants,

                                           v.

CITY OF ROBSTOWN, ROBSTOWN
IMPROVEMENT DEVELOPMENT
CORP., RODRIGO RAMON, AND
ARMANDO GONZALEZ,                                                          Appellees.


               On appeal from the County Court at Law No. 4
                        of Nueces County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Justice Rodriguez
      Appellants Noe De Los Santos, Joe Avalos, Rudy Rivera, and Ruben Vaiz appeal

the trial court’s order granting a plea to the jurisdiction in favor of appellees City of

Robstown (City), Robstown Improvement Development Corporation (RIDC), Rodrigo
Ramon, the City’s mayor, and Armando Gonzalez, the RIDC’s president.1 By two issues

which we reorganize as four, appellants contend that: (1) the City and the RIDC waived

immunity under the Uniform Declaratory Judgment Act (UDJA); (2) the trial court erred in

granting the City’s plea to the jurisdiction on appellants’ claim that the City’s ordinance

was not valid; (3) the trial court erred in granting the plea to the jurisdiction on appellants’

ultra vires claims; and (4) the trial court erred in granting appellees’ plea to the jurisdiction

and dismissing appellants’ claims when their pleadings did not demonstrate incurable

defects. We affirm in part, and reverse and remand in part.

                                          I. BACKGROUND

       On September 13, 2010, appellants filed their original petition for declaratory

judgment complaining of an ordinance that appellees planned to adopt for the issuance of

certificates of obligation (certificates). Appellants argued that appellees’ action, which

would authorize the issuance of certificates without voter approval, conflicted with the

Robstown City Charter (City Charter), which provides, in relevant part, “that no bonds of

the [C]ity shall ever be issued without a vote of the people, except refunding bond[s]

which may be issued without a vote.” Appellants requested (1) a declaration that the

City’s issuance of certificates without prior voter approval would be in violation of the City

Charter, and (2) an injunction enjoining the City from issuing certificates without prior

voter approval.        Appellants claimed standing without the need to demonstrate a

particularized injury because they were taxpayers, seeking equitable relief for what they

alleged was the illegal expenditure of public funds.




       1
           It is undisputed that appellants are taxpayers of the City, which is a home rule municipality.
                                                      2
       The same day appellants filed their original petition, Robstown’s City Council

adopted Ordinance No. 1034, which authorized the issuance of certificates of $5.6 million

dollars for the construction of a new city hall.2 The City claimed that the state legislature

authorized its action in the Certificate of Obligation Act (the Act). See TEX. LOCAL GOV’T

CODE ANN. §§ 271.041-.065 (West 2005 & Supp. 2011). Section 271.044(b) of the Act

provides that certificates may be authorized by an ordinance adopted by the City’s

governing body. See id. § 271.044(b) (West 2005). In addition, section 271.047(a) sets

out that the City may use this subchapter regardless of any provision in its charter to the

contrary.   See id. § 271.047(a) (West 2005).             The City argued, therefore, that the

issuance of the certificates did not require voter approval. The ordinance provided for

the payment of the certificates and pledged the revenues from annual ad valorem taxes,

levied against all taxable property in the City, sufficient to provide for the payment of the

interest on and principal of the certificates. The ordinance additionally secured the

payment of the certificates “by and payable from a limited pledge of the net revenues of

the [C]ity’s waterworks and sewer system.”

       On November 8, 2010, appellees filed a motion to dismiss pursuant to a plea to the

jurisdiction, in which they asserted the following: (1) appellants lack standing because

their original petition was improperly premised on alleged future legislative action—the

City’s planned adoption of an ordinance authorizing the issuance of certificates; (2)

appellants failed to allege a justiciable controversy in their original petition because the

legal basis of their declaratory action is expressly negated by section 271.044(b) of the

Act; (3) appellants assert no allegations against the RIDC, Mayor Ramon, or RIDC

       2
          Appellants also claim that the City further intends to use the bond proceeds to demolish the
present city hall and transform it into a parking lot for the new city hall.
                                                  3
President Gonzalez; and (4) appellants’ claims are barred by either sovereign or

legislative immunity. The trial court heard appellees’ motion to dismiss on January 27,

2011.

        At the January 27 hearing, the trial court granted appellants leave to file an

amended petition. In their amended petition, appellants again complained of the City’s

“action in authorizing the certificates of obligation” as “a willful violation of an express

prohibition of the City’s charter.” Appellants continued to argue that, as taxpayers, they

had standing because they were challenging illegal expenditure of public funds.

Appellants asserted new allegations, which are summarized as follows:

        • The City Council is violating the Act by using bond proceeds to demolish the

            present city hall when section 271.0461 of the Act provides that such bond

            proceeds may only be used when demolishing dangerous structures;

        • The City has failed to comply with the statutory requirements for

            reimbursement;

        • Any payment of the certificates from sanitary sewer system fees is an illegal

            tax; and

        • The City cannot bind the RIDC to pay on the certificates for forty years without

            the creation of an interest and sinking fund.3

Appellants requested a declaration that the City is not authorized to issue certificates

        3
           Appellants apparently have a typographical error in their pleadings because they set out that “the
City of Robstown cannot bind the development corporation to pay on the certificates of obligation for a
period of 40 years with the creation of an interest and sinking fund as required by the Texas Constitution.”
(Emphasis added.) We read this allegation to be “with[out] the creation of an interest and sinking fund.”
See City of Houston v. Williams, 353 S.W.3d 128, 139-140 (Tex. 2011) (quoting TEX. CONST. art. XI, § 5)
(“Our Constitution ordains that ‘no debt shall ever be created by any city, unless at the same time provision
be made to assess and collect annually a sufficient sum to pay the interest thereon and create a sinking
fund of at least two per cent. thereon.’”).

                                                     4
without prior voter approval.            Appellants also asked that the declaratory judgment

address their ultra vires claims.

        Appellees filed no amended or supplemental motion to dismiss addressing

appellants’ amended petition.            Rather, at the hearing when the trial court asked if

appellees’ counsel “want[ed] time to replead or do something?”, he answered,

        [W]e’d like to proceed on the matters that were brought forth in the—that are
        contained—if the [c]ourt is going to grant leave—that are contained in the
        original petition . . . —there’s no justiciable controversy putting aside the
        standing because the original claim and their lynchpin claim is saying, “City
        of Robstown, City Council, you can’t enter into these—this five million dollar
        contract for certificates of obligation because the charter says no.” Your
        [H]onor, [the] certificates of obligation [act], which was passed in 1971 by
        the Texas Legislature[,] specifically sets forth under 271.044 says a
        municipal—a home rule municipality such as Robstown may use this
        subchapter regardless of any provision in the municipality’s charter due
        to—. . . . That’s the lynchpin . . . of my argument, Judge.

Appellees claimed that the same argument applied to appellants’ amended petition, and

therefore, there was no justiciable controversy as to those claims either. After hearing

appellees’ response, the trial court stated, “[W]ith respect to the pleadings on

file . . . [appellants] do not have standing.” It entered the following order:

                  After    considering             CITY OF ROBSTOWN (“CITY”),
                                           Defendants,
        ROBSTOWN IMPROVEMENT DEVELOPMENT CORP. (“RIDC”), RODRIGO RAMON
        (“RAMON”) AND ARMANDO GONZALEZ (“GONZALEZ”) Motion to Dismiss/Plea to
        the jurisdiction for Lack of Jurisdiction, and the response, if any, and
        arguments of counsel, and after receiving evidence in open court, the court
        finds that the Motion is well founded.[4]

               IT IS THEREFORE, ORDERED that Defendants’ Motion to
        Dismiss/Plea to the Jurisdiction for Lack of Jurisdiction is in all things
        GRANTED and Plaintiffs’ claims and causes of action against Defendants
        are dismissed with prejudice. for lack of standing..[5]

        4
          The order states that the trial court received evidence in open court. However, our review of the
reporter's record reveals that no evidence was admitted at the hearing.
        5
            The words “for lack of standing” were hand-written on the order.
                                                      5
The trial court issued no findings of fact or conclusions of law. This appeal followed.

                       II. CLAIMS AGAINST THE CITY AND THE RIDC

A.     Immunity

       By their first issue, appellants contend that the City and the RIDC waived immunity

under the UDJA. Although appellees pleaded sovereign immunity as a defense in their

answer to appellants’ suit and argued it as part of their motion to dismiss, the trial court

granted the plea to the jurisdiction based on lack of standing, not immunity.

Nonetheless, the issue is properly before us because immunity impacts subject-matter

jurisdiction and may be raised for the first time on appeal. See Manbeck v. Austin Indep.

Sch. Dist., No. 11-0429, 2012 Tex. LEXIS 747, at *3-4 (Tex. Aug. 31, 2012) (per curiam)

(“[T]he defense of sovereign immunity from suit sufficiently implicates subject[-]matter

jurisdiction . . . that the defense may be raised for the first time on appeal.”). We review

this immunity question de novo. See Tex. Dep’t of Transportation v. Sefzik, 355 S.W.3d
618, 620-22 (Tex. 2011) (per curiam).

       “[S]overeign immunity bars UDJA actions against the state and its political

subdivisions absent a legislative waiver.” Id. (citing City of El Paso v. Heinrich, 284
S.W.3d 366, 368-70 (Tex. 2009)). The UDJA expressly waives immunity by providing

that persons may challenge the validity of ordinances or statutes and contemplates that

governmental entities must be joined           in   suits to   construe   their legislative

pronouncements. Tex. Lottery Comm'n v. First State Bank of Dequeen, 325 S.W.3d
628, 634 (Tex. 2010) (citing Tex. Educ. Agency v. Leeper, 893 S.W.2d 432, 446 (Tex.

1994); Heinrich, 284 S.W.3d at 373 n.6); see TEX. CIV. PRAC. & REM. CODE ANN. §

37.006(b) (West 2008) ("In any proceeding that involves the validity of a municipal
                                       6
ordinance or franchise, the municipality must be made a party and is entitled to be heard,

and if the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney

general of the state must also be served with a copy of the proceeding and is entitled to be

heard.").

        Construing appellants’ action against the City as a challenge to the validity of an

ordinance, we conclude that the City’s immunity has been expressly waived. See Tex.

Lottery Comm'n, 325 S.W.3d at 634; see also TEX. CIV. PRAC. & REM. CODE ANN. §

37.006(b). However, we agree with appellees that appellants have made no such claims

against the RIDC.6 Therefore, appellants have asserted no basis for the RIDC’s waiver

of immunity on appellants’ validity claims. Accordingly, we sustain the first issue as to

the City and overrule it as to the RIDC.

B.      Lack of Standing

        By their second issue, appellants contend that the trial court erred in granting the

City’s plea to the jurisdiction and in dismissing their ordinance-validity challenge against

the City for lack of standing.

        A plea to the jurisdiction challenges the trial court’s subject-matter jurisdiction.

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000), overruled on other

grounds, Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004); see Tex.

Dep’t of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999). It “is a dilatory plea, the

purpose of which is generally to defeat an action ‘without regard to whether the claims

asserted have merit.”’ Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635

(Tex. 2012) (quoting Bland, 34 S.W.3d at 554).

        6
          As discussed in Section III, appellants alleged ultra vires claims against the RIDC through its
president, Armando Gonzalez.
                                                   7
       Standing is an element of a court’s subject-matter jurisdiction. See Tex. Ass’n of

Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444-45 (Tex. 1993). The general test for

standing requires that there (a) shall be a justiciable controversy between the parties,

which (b) will be actually determined by the judicial declaration sought. See Brooks v.

Northglen Ass'n, 141 S.W.3d 158, 163-64 (Tex. 2004); Tex. Ass’n of Bus., 852 S.W.2d at

446; City of San Benito v. Ebarb, 88 S.W.3d 711, 720 (Tex. App.—Corpus Christi 2002,

pet. denied) (citing Bonham State Bank v. Beadle, 907 S.W.2d 465, 467 (Tex. 1995)). A

real and substantial controversy involving a genuine conflict of tangible interests and not

merely a theoretical dispute must exist to constitute a justiciable controversy. Ebarb, 88
S.W.3d at 720 (citing Bonham State Bank, 907 S.W.2d at 467). Because the question of

standing is a legal question, we review it de novo. See Mayhew v. Town of Sunnyvale,

964 S.W.2d 922, 928 (Tex. 1998).

       Appellants pleaded that they were entitled to declaratory relief because of a

conflict between the City Charter and the Act. Appellants assert that when there is a

conflict, the City is bound to abide by the City Charter, which, in this case, sets out that the

City cannot issue certificates without voter approval. In response, the City relies on

sections 271.044(b) and 271.047(a) of the Act. Section 271.044(b) provides that “[a]

home-rule municipality may use this subchapter regardless of any provision in the

municipality’s charter to the contrary.”     TEX. LOCAL GOV’T CODE ANN. § 271.044(b).

Section 271.047(a) of the Act further provides that certificates may be authorized by an

ordinance adopted by the governing body of a municipality. See id. § 271.047(a). The

City asserts that based on these provisions, the Act specifically controls over the City

Charter provision to the contrary, and, thus, there is no justiciable controversy.

                                               8
       The trial court apparently agreed with the City and concluded that appellants

lacked standing to sue the City because no justiciable controversy existed between the

parties. See Brooks, 141 S.W.3d at 164-65. However, this case is before us on a plea

to the jurisdiction with respect to standing, not the merits of the underlying claim. Based

on our de novo review of the standing question, see Mayhew, 964 S.W.2d at 928 (Tex.

1998), appellants have presented a real and substantial controversy involving a genuine

conflict of tangible interests. See Brooks, 141 S.W.3d at 164-65; Ebarb, 985 S.W.2d at

153.

       Appellants have asked the trial court to determine the validity of an ordinance by

declaring that the City was “not authorized to issue the certificates without voter

approval,” while the City has asked the trial court to determine that the City was

authorized to do so pursuant to sections 271.044(b) and 271.047(a) of the local

government code. The conflict is not merely a theoretical dispute. See Ebarb, 985
S.W.2d at 153. And a declaratory judgment, not a ruling on a plea to the jurisdiction, will

resolve this controversy. See Brooks, 141 S.W.3d at 164-65; Ebarb, 985 S.W.2d at 153.

Therefore, without regard to whether appellants’ asserted claims have merit, see Garcia,
372 S.W.3d at 635, we conclude that appellants have met the general test for standing.

See Brooks, 141 S.W.3d at 164-65. The trial court erred in granting the City’s plea to the

jurisdiction for lack of standing. We sustain appellants’ second issue as to appellants’

ordinance-validity claim against the City.

          III. CLAIMS AGAINST MAYOR RAMON AND RIDC PRESIDENT GONZALEZ

       In their third issue, appellants contend that the trial court erred in granting the plea

to the jurisdiction on their ultra vires claims against Mayor Ramon and RIDC President

                                              9
Gonzalez, the responsible government actors. In their attempt to invoke the district

court’s subject-matter jurisdiction, appellants claim standing as taxpayers who are

seeking relief for illegal expenditures of public funds. They also assert that the ultra vires

exception to sovereign immunity applies to their claims brought against Mayor Ramon

and RIDC President Gonzalez.

A.     Applicable Law

       1.     Standing

       Unless standing is conferred by statute, taxpayers must show as a rule that
       they have suffered a particularized injury distinct from that suffered by the
       general public in order to have standing to challenge a government action
       or assert a public right. But in Texas law there is a long-established
       exception to this general rule: a taxpayer has standing to sue in equity to
       enjoin the illegal expenditure of public funds, even without showing a
       distinct injury.

Bland Indep. School Dist., 34 S.W.3d at 556 (citations omitted); see Hendee v. Dewhurst,

228 S.W.3d 354, 373-74, 378-79 & n.31 (Tex. App.—Austin 2007, pet. denied) (op. on

reh’g); see also San Patricio Muni. Water Dist. v. City of Corpus Christi, No.

13-10-00272-CV, 2011 Tex. App. LEXIS 262, at *16 (Tex. App.—Corpus Christi Jan. 13,

2011, no pet.) (mem. op.).

       “The authorities[, also,] make a distinction between suits by a taxpayer to recover

public funds already illegally expended and suits to restrain the illegal expenditure of

public funds.” Kordus v. Garland, 561 S.W.2d 260, 262-63 (Tex. Civ. App.—Tyler 1978,

writ ref’d n.r.e.); see Osborne v. Keith, 142 Tex. 262, 177 S.W.2d 198, 200 (Tex. 1944);

Zimmelman v. Harris County, 819 S.W.2d 178, 182 (Tex. App.—Houston [1st Dist.] 1991,

no writ). As long as the public money has not yet been spent, the taxpayer is considered

to have a justiciable interest in ensuring that the money not be spent illegally. See Bland

                                             10
Indep. Sch. Dist., 34 S.W.3d at 556 (“‘When a taxpayer brings an action to restrain the

illegal expenditure . . . of tax money he sues for himself, and it is held that his interest in

the subject-matter is sufficient to support the action . . . .’“ (quoting Hoffman v. Davis, 128
Tex. 503, 100 S.W.2d 94, 95 (Tex. 1937)). The Texas Supreme Court has explained

that this distinction rests upon a balancing of taxpayers’ interests in restraining illegal

spending of their tax dollars with the interest in avoiding disruption of governmental

operations. See id. at 555-58.

        2.       Ultra Vires Exception to Immunity7

        The ultra vires exception to sovereign immunity “permits a plaintiff to sue a state

official in his official capacity (thereby binding the State through its agent) for prospective

injunctive or declaratory relief to restrain the official from violating statutory or

constitutional provisions.” Texans Uniting for Reform & Freedom v. Saenz, 319 S.W.3d
914, 920 (Tex. App.—Austin 2010, pet. denied) (citing Heinrich, 284 S.W.3d at 372-73,

377).

        Sovereign immunity does not bar such [ultra vires] suits because, in
        concept, [nondiscretionary, ministerial] acts of state officials that are not
        lawfully authorized are not considered to be acts of the State, and the
        remedy of compelling such officials to comply with the law, while binding on
        the State, “do[es] not attempt to exert control over the [S]tate [but]
        attempt[s] to reassert the control of the [S]tate.”

Id. at 920 (quoting Heinrich, 284 S.W.3d at 372-73). In an ultra vires action, the

governmental entity remains immune from suit.                       Heinrich, 284 S.W.3d at 372-73.

        7
            Although appellants’ amended petition does not include the term “ultra vires,” it is clear that their
suit is, in substance, an ultra vires suit because it seeks to compel the City’s and the RIDC’s compliance
with statutory provisions. The underlying nature of appellants’ ultra vires claims against Ramon and
Gonzalez and the relief they seek is directly related to whether Ramon and Gonzalez acted outside the
scope of their statutory authority. Appellants ultimately desire to compel a government official to perform
some act that they consider to be nondiscretionary (to comply with statutory provisions). This is relief that
falls within the ultra vires rationale. See Tex. Dep’t of Trans. v. Sefzik, 355 S.W.3d 618, 621 (Tex. 2011);
City of El Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex. 2009).
                                                      11
Instead, “the proper defendant in an ultra vires action is the state official whose acts or

omissions allegedly trampled on the plaintiff’s rights, not the state agency itself.” Sefzik,
355 S.W.3d at 621 (citing Heinrich, 284 S.W.3d at 372-73).

       Like taxpayer standing, immunity for an ultra vires act is only a waiver with respect

to restraining prospective governmental expenditures. Heinrich, 284 S.W.3d at 376. A

suit brought under the ultra vires waiver of governmental immunity cannot be used to

obtain monetary relief for past damages from such acts. See id. at 374-76.

B.     Discussion

       1.     Allegations

       In their amended petition, appellants alleged the following:

       [T]he Robstown City Council is further in violation of the Certificates of
       Obligation Act because it intends to use the bond proceeds for the
       demolition of the present city hall. However, [s]ection 271.0461 of the Act
       provides that certificates may be issued by any municipality for the payment
       of contractual obligations to be incurred [only] in demolishing dangerous
       structures;

       ....

       [T]he City has transferred bond proceeds to its general account despite its
       failure to comply with the statutory requirements for reimbursement;

       ....

       The City intends to pay for the certificates of obligation from the levy of ad
       valorem taxes and from a lien on and pledge of the revenues from the City’s
       sanitary sewer system. However, the revenues from the City’s sanitary
       sewer system are already pledged for payment of revenue bonds issued in
       1992. Additionally, the City’s sewer service is part of the City’s exercise of
       police power because it involves the City’s power to protect the public
       health, safety, comfort and welfare, which services fall within the City’s
       exercise of its police power. . . . When charging a fee for the exercise of its
       police power, the fee charged by the City must be in amounts reasonable
       [sic] necessary for such purposes. . . . If the fee charged by the City bears
       no reasonable relationship to the cost incurred by the City, and if the fee
       goes to support City services or merely to raises [sic] funds for the City, then
                                             12
       the fees is [sic], by definition, [an illegal] tax;

       ....

       The City . . . intends to pay one-third of annual payments on the certificates
       . . . from the [RIDC]. However, the City . . . cannot bind the development
       corporation to pay on the certificates . . . for a period of 40 years with[out
       the] creation of an interest and sinking fund as required by the Texas
       Constitution.

Through these allegations, appellants sought declaratory relief in order to restrain

appellees from violating a statute or the constitution by spending public funds illegally

through the certificates of obligation.        Although the trial court gave appellees an

opportunity to respond, they did not do so. Instead, they took the position that no

justiciable controversy existed as to the new claims as well.

       2.     Standing

       Construing the amended petition liberally in favor of appellants, as we must in this

plea to the jurisdiction proceeding, and looking to their intent, see City of Houston v.

Williams, 353 S.W.3d 128, 141 (Tex. 2011), appellants have alleged that the intended

use of the money to pay for the certificates of obligation is an illegal expenditure of funds.

Appellants appear to be bringing this suit against Mayor Ramon and RIDC President

Gonzalez to restrain the illegal expenditure of tax money; to restrain future expenditures

that are not lawfully authorized. The allegations are not premised on the City’s adoption

of an ordinance authorizing the issuance of certificates without voter approval. Rather,

the allegations are premised on the officials’ acts or omissions, which “allegedly trampled

on [appellants’] rights.” See Sefzik, 355 S.W.3d at 621 (citing Heinrich, 284 S.W.3d at

372-73).



                                                13
        Therefore, to the extent that the public money has not yet been spent, appellants

have a justiciable interest in this case, a justiciable interest in ensuring that the money is

not spent illegally. See Bland Indep. Sch. Dist., 34 S.W.3d at 556. Accordingly, we

conclude appellants have taxpayer standing as to these ultra vires allegations. See Tex.

Ass’n of Bus., 852 S.W.2d at 446.

        3.    Immunity

        Appellants further contend that they identified Mayor Ramon as the City’s official

responsible for the ultra vires actions alleged in their amended pleading because his

ministerial duties are set out in the charter and in statutes. Appellants complain that the

City’s allegedly illegal actions, through Mayor Ramon, pledged revenues from the sewer

systems to issue the certificates of obligation for the construction of a new city hall and not

for a sewer treatment or collection project. Appellants assert that they also made ultra

vires allegations against Mayor Ramon related to the City’s financial condition, such as

the transfer of bond funds to the City’s general account without complying with statutory

requirements for reimbursement.

        In addition, appellants assert that the RIDC, through its president, performed

nondiscretionary acts unauthorized by law.         For example, they claim that through

Gonzalez’s actions long-term debt was created without establishing an interest and

sinking fund, funds were encumbered without voter approval, and public funds were

transferred without authority to the City’s general fund to pay for the construction of a new

city hall.

        Based on the above, we conclude that Mayor Rodriguez and RIDC President

Gonzalez are not immune from appellants’ lawsuit, which includes claims intended to

                                              14
bring future acts into compliance with the statute and the constitution and to restrain

prospective governmental expenditures. Appellants invoked the trial court’s jurisdiction

when they alleged such ultra vires conduct against Mayor Rodriguez and RIDC President

Gonzalez, each in his official capacity.

       4.      Summary

       Having concluded that appellants have standing to sue and that immunity has

been waived with regard to appellants’ ultra vires claims against Mayor Ramon and RIDC

President Gonzalez, we sustain appellants’ third issue.8

                                        IV. CONCLUSION

       We reverse the order of the trial court granting appellees’ motion to dismiss and

their plea to the jurisdiction as to appellants’ claims against the City that involve the

validity of the ordinance and their ultra vires claims against Mayor Ramon and RIDC

President Gonzalez.        We remand those claims to the trial court for proceedings

consistent with this opinion. We affirm the remainder of the trial court’s judgment.



                                                                     NELDA V. RODRIGUEZ
                                                                     Justice


Delivered and filed the 13th
day of December, 2012.




       8
        Because we have sustained appellants’ dispositive issues, we need not address the remaining
issue. See TEX. R. APP. P. 47.1.



                                                15